DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The descriptive statement included in the specification is impermissible because statements which describe or suggest other embodiments of the claimed design which are not illustrated in the drawing disclosure, except one that is a mirror image of that shown or has a shape and appearance that would be evident from the one shown, are not permitted in the specification of an issued design patent.  See MPEP § 1503.01, subsection II.
 Therefore, the statement beginning with “the invention generally pertains to” … and ending with … “texture or shading is claimed” should be canceled.
Applicant should also note that any description of the design in the specification, other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.
Claim Refusal - 35 USC § 112
The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling because it is not possible to ascertain the exact depth, spatial nature and configuration of various features shown in figures 1.2 and 2.2.  Without additional views it is unlikely that said portions can be clarified.  Since the introduction of additional views at this time would be considered new matter under 35 U.S.C. 132, 37 CFR 1.121(f), it is suggested that the features in question be removed from the claimed subject matter.  
The portions needing to be removed from the claim have been shaded solid black in the annotations that follow.  See Hague Administration Instructions Section 403 for information on how to disclaim matter that forms no part of the claimed design.


    PNG
    media_image1.png
    458
    419
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    449
    416
    media_image2.png
    Greyscale

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Claim stands rejected under 35 U.S.C. 112 (a) and (b).
Responding to Official USPTO Correspondence
 The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
[Symbol font/0xB7] Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
      https://www.uspto.gov/patents/apply
 [Symbol font/0xB7] Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
 [Symbol font/0xB7] Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
 [Symbol font/0xB7] Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
     https://www.uspto.gov/patents/maintain/responding-office-actions  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK EDWARD HOLLAND whose telephone number is (571)272-3089. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DERRICK E HOLLAND/Primary Examiner, Art Unit 2912